Citation Nr: 1128232	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  08-18 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico



THE ISSUE

Entitlement to service connection for claimed degenerative disc disease (DDD) of the cervical spine with left arm radiculopathy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to January 1971 and had additional service in the National Guard.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the RO.    

In April 2010, the Board determined that new and material evidence had been presented to reopen the claim and remanded the matter to the RO for further development and adjudication.  

The service connection for claimed posttraumatic stress disorder was denied by the Board in April 2010.  As such, the matter is no longer in appellate status.

The Veteran presented testimony before the Board in June 2009.  The transcript has been associated with the claims folder.  

In June 2011, the Veteran was notified the Veterans Law Judge who conducted the hearing was no longer employed by the Board.  The Veteran was offered an opportunity to appear for another hearing, but declined and asked that his claim be considered on the evidence of record.

The matter has been returned to the Board; however, it is still not ready for appellate disposition.  Thus, the appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



REMAND

As noted, these matters were previously before the Board in April 2010.  At that time, the Board determined that additional notice and evidentiary development was necessary.  As the remand orders of the Board were not complied with, further remand is mandated due to the RO's failure to follow the directives in the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998). 

In this regard, the RO was instructed to schedule the Veteran for a VA examination in order to determine the nature and likely etiology of the claimed DDD of the cervical spine.  Notably, the examiner was asked to opine whether any preexisting cervical spine disorder was at least as likely as not aggravated beyond natural progression during the Veteran's National Guard service.

While the Veteran was afforded a VA examination in June 2010 as instructed, the examiner failed to answer the questions posed in the Board's remand instructions.  Specifically, the examiner indicated that there was no evidence in the records that the Veteran had a cervical spine disorder prior to the postal service injury in December 2010, which was not in dispute.  

The examiner then indicated that it could not be determined as to whether the cervical spine disorder was related to the National Guard service as it was unknown as to whether or not the Veteran was in the Reserve or on active duty at the time of injury in December 1990.  The examiner also noted that it was unknown as to whether the Veteran was working full-time for the postal service at the time of injury in December 1990.

Therefore, as no etiology opinion was rendered, the Board's remand instructions were not followed.  Id.  Thus, the Board is still not able to make a fully informed decision with respect to the claim presented.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  

The RO was further instructed to obtain records from the Social Security Administration (SSA) pertaining to the award of disability benefits.  A request was made to SSA; however, a response was received that the Veteran was not entitled to disability or SSI benefits and no medical records were on file.  Thereafter, the RO made a formal finding on the unavailability of medical records of the Veteran from SSA.

The Board would note that the Veteran was clearly a recipient of SSA disability benefits in June 2000, when a fully favorable decision was rendered.  The copy of the SSA decision is record.  Upon Remand, the RO should seek clarification with the SSA to ensure that the accurate information has been reported.  

Thus, this case must again be remanded to effectuate the evidentiary development necessary to fully and fairly adjudicate the Veteran's claim.  The RO is directed to the specific development instructions delineated in the numbered paragraphs below.  

1.  The RO should seek an addendum opinion from the medical provider who conducted the June 14, 2010, VA examination, if available.  If he is not available, the opinion should be provided by a similarly qualified medical provider.  The examiner should review the claims folder, including a complete copy of this REMAND, and acknowledge such review in the examination report.

In addition to a complete review of the claims folder, the examiner should be notified of the following: the Veteran was discharged from active duty in 1971; he was in the National Guard in December 1990; he injured his neck on December 14, 1990, while working as a letter carrier for the postal service; radiographic studies dated after the accident showed cervical disc herniation; in June 1992; during a period of active duty for training with the National Guard, the Veteran injured his neck loading a mess truck; and the Veteran injured his neck picking up a tray of mail while working at the postal service in October 1994.  

Based on the examiner's review of the case, the examiner should offer an opinion as to whether it is at least as likely as not that any pre-existing cervical spine disability was aggravated beyond natural progression by an injury or other event of any identified period of inactive or active duty for training with the National Guard.  

The examiner is asked to make specific reference to and address fully the June 1992 line of duty determination and the significance or the December 1990 and October 1994 post service injuries.  

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached, in a legible report.

2.  The RO should also take all indicated action to contact SSA to obtain clarification as to whether the Veteran was or had been a recipient of disability benefits and whether any medical records utilized in the award of such benefits are available.

3.  The RO should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  

If the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, the RO should take appropriate corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all the evidence of record.   If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

